ORDER
PER CURIAM
Bernard Johnson appeals the judgment of the Circuit Court of St. Louis County convicting him, after a jury trial, of first degree rape,1 statutory rape in the second degree,2 victim tampering,3 unlawful use of a weapon,4 incest,5 and failure to appear.6 Johnson contends the court erred in denying his motion to sever the charge of failure to appear from the remaining charges for which he was tried.
We have reviewed the briefs of the parties and the record on appeal. No jurisprudential purpose would be served by a written opinion. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed pursuant to Missouri Supreme Court Rule 30.25(b).

.Section 566.030, R.S.Mo. (2000). All further statutory references are to R.S.Mo. (2000), as supplemented.


.Section 566.034.


.Section 566.270.2.


. Section 571.030.1.


, Section 568.020.


. Section 544.665.